           Case 1:20-cv-04009-AT Document 19 Filed 05/03/21 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

L. DWAYNE HOBBS,                            )
                                            )
              Plaintiff,                    )
                                            )       CIVIL ACTION NO.:
      vs.                                   )       1:20-cv-04009-AT-RDC
                                            )
CITY OF FOREST PARK, GA,                    )
                                            )
              Defendant.                    )

                           JOINT STATUS REPORT

      Pursuant to this Court’s February 1, 2021 Order [ECF No. 17], the Parties

respectfully provide this Court with their Joint Status Report as follows:

      1.      Plaintiff filed his Complaint on September 29, 2020 [Doc. 1], and

Defendant filed its Answer on November 10, 2020. [Doc. 6.] Accordingly,

discovery in this matter was originally set to begin on December 11, 2020.

      2.      Prior to the discovery period and after engaging in good faith

discussions regarding settlement, the Parties agreed to mediate this case.

Accordingly, the Parties submitted to this Court a Joint Motion to Stay Discovery

Pending Mediation on December 10, 2020. [Doc. 13.] This Court granted said

motion on December 11, 2020 and stayed all case proceedings through February

28, 2021. [Doc. 14.]
           Case 1:20-cv-04009-AT Document 19 Filed 05/03/21 Page 2 of 6




      3.      Due to difficulties with scheduling, the Parties were unable to

schedule the mediation prior to the end of February. Rather, the Parties agreed on

a mediation with Honorable Susan Forsling with Miles Mediation on March 30.

The Parties filed another Motion to Stay Discovery through April 30, which was

granted by the Court. In the Court’s Order granting the second Motion to Stay

Discovery, this Court instructed the Parties to file a “status report regarding the

parties’ progress in this matter” before discovery commences on May 1, 2021.

(Order at 2, Feb. 1, 2021, ECF No. 17.)

      4.      The Parties have recently resolved the matter and are working to

finalize all necessary paperwork. The Parties hope to file the Joint Stipulation of

Dismissal with Prejudice in the case within the next month or so.

      Respectfully submitted, this 3rd day of May, 2021.

LORUSSO LAW FIRM, P.C.                          ELARBEE, THOMPSON, SAPP
                                                & WILSON, LLP

s/ Lance J. LoRusso                             s/ K. Tate Gray
Lance J. LoRusso                                Sharon P. Morgan
Ga. Bar No. 458023                              Ga. Bar No. 522955
lance@lorussolawfirm.com                        morgan@elarbeethompson.com
1827 Powers Ferry Road, SE                      Laura A. Denton
Building 8, Suite 200                           Ga. Bar No. 158667
Atlanta, GA 30339                               denton@elarbeethompson.com
Telephone: (770) 644-2378                       K. Tate Gray
Fax: (770) 644-2379                             Ga. Bar No. 919123
                                                gray@elarbeethompson.com
                                                229 Peachtree Street, N.E.

                                          -2-
        Case 1:20-cv-04009-AT Document 19 Filed 05/03/21 Page 3 of 6




LEGARE, ATTWOOD &                         800 International Tower
WOLFE, LLC                                Atlanta, GA 30303
                                          Telephone: (404) 659-6700
s/ Cheryl B. Legare                       Facsimile: (404) 222-9718
Ga. Bar No. 038553
cblegare@law-llc.com                      COUNSEL FOR DEFENDANT
Suite 380
125 Clairemont Avenue
Decatur, Georgia 30030
Telephone: (470) 823-4000
Facsimile: (470) 201-1212

COUNSEL FOR PLAINTIFF




                                    -3-
        Case 1:20-cv-04009-AT Document 19 Filed 05/03/21 Page 4 of 6




                     CERTIFICATE OF COMPLIANCE

      The undersigned hereby certifies that this memorandum complies with the

font and point selections approved by the Court in Local Rule 5.1C. This brief has

been prepared in Times New Roman, 14 point.

                                            s/ K. Tate Gray
                                            K. Tate Gray
                                            Georgia Bar No. 919123



ELARBEE, THOMPSON, SAPP &
WILSON, LLP
800 International Tower
229 Peachtree Street, N.E.
Atlanta, Georgia 30303
(404) 659-6700
(404) 222-9718 (facsimile)
gray@elarbeethompson.com

Attorney for Defendant
         Case 1:20-cv-04009-AT Document 19 Filed 05/03/21 Page 5 of 6




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

L. DWAYNE HOBBS,                         )
                                         )
             Plaintiff,                  )
                                         )        CIVIL ACTION NO.:
      vs.                                )        1:20-cv-04009-AT-RDC
                                         )
CITY OF FOREST PARK, GA,                 )
                                         )
             Defendant.                  )

                          CERTIFICATE OF SERVICE
      I hereby certify that on May 3, 2021, I electronically filed the foregoing

JOINT STATUS REPORT with the Clerk of Court using the CM/ECF system,

which will automatically send email notification of such filing to the following

attorneys of record:

                               Lance J. LoRusso
                               Cheryl B. Legare

                                             s/ K. Tate Gray
                                             K. Tate Gray
                                             Georgia Bar No. 919123


ELARBEE, THOMPSON, SAPP & WILSON, LLP
800 International Tower
229 Peachtree Street, N.E.
Atlanta, Georgia 30303
(404) 659-6700
        Case 1:20-cv-04009-AT Document 19 Filed 05/03/21 Page 6 of 6




(404) 222-9718 (Facsimile)
gray@elarbeethompson.com

Attorney for Defendant




                                     2
